Citation Nr: 1114220	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for dyshydrosis.

2.  Whether the Veteran's correspondence received by VA on October 4, 2007, should be accepted as a valid Notice of Disagreement (NOD) with an RO rating decision rendered on August 28, 2006.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to April 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that as part of his September 2008 substantive appeal for an increased rating for his dyshydrosis he included what may be construed as other claims.  It is unclear to the Board what the Veteran is requesting (if anything), as he specifically asks the Board "review" to a November 19, 2004 rating decision.  He also refers to an April 24, 1997 Board decision and a purported September 2, 1997 "notice of disagreement" filed with the Board.  The Board notes that a motion for reconsideration of the Board's April 1997 decision was denied in July 1998.  The Veteran is advised that if he wishes to file a claim in regards to the November 19, 2004 rating decision, he should do so with the RO.  If the Veteran wishes to file a motion for reconsideration or a Clear and Unmistakable Evidence (CUE) motion with respect to a particular Board decision, including the April 24, 1997 decision, he is advised that he should send it directly to the Board to the attention of the Director, Management, Planning and Analysis at the address listed in the appeal instructions as listed at the end of the decision.  The Veteran is further advised that 38 C.F.R. § 20.1404 provides specific filing and pleading requirements for a CUE motion.  


FINDINGS OF FACT

1.  The Veteran's dyshydrosis, which primarily affects his hands, feet and ankles, not more than 40 percent of his entire body or more than 40 percent of the exposed areas are affected, has been manifested by flare-ups that have not required continuous, constant or near constant systemic immunosuppressive therapy.

2.  The Veteran did not submit an NOD as to any other issues besides the requested increased rating of dyshydrosis within one year of the August 28, 2006 letter notifying him that his claims were denied. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for dyshydrosis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DC) 7806, 7825 (2010).

2.  The Veteran did not file a timely NOD in regard to the August 2006 rating decision that denied his claims for service connection for polyps, mustard gas exposure, a throat condition, erectile dysfunction, hearing loss, an eye condition, asthma and entitlement to total disability due to unemployability (TDIU).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.300, 20.301, 20.302. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for dyshydrosis

The Veteran seeks an increased rating for his dyshydrosis, in excess of his currently assigned 30 percent rating.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.1 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. §4.2 (2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2010).

In a January 2003 rating action predating this appeal, the RO rated the Veteran's dyshydrosis by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.118, DC 7806.  In its April 2003 rating action and in the August 2006 rating decision on appeal, the RO rated the veteran's dyshydrosis by analogy to urticaria.  38 C.F.R. §§ 4.20, 4.118, DC 7825.  

Under the regulations, a 30 percent rating is warranted for eczema, when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Also potentially applicable in rating the veteran's eczema are the DC's applicable to rating scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 CFR 4.118.  

Under the regulations scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent for area or areas exceeding 12 square inches (77 sq.cm.); 30 percent for an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent for an area or areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).  A 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68.).  38 C.F.R. § 4.118, DC 7804, Note (1).  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

Under the regulations, a 30 percent rating is warranted for urticaria, manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is warranted for urticaria, manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period, and; despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, DC 7825.

Analysis

In a March 2006 statement, the Veteran indicates that he uses a variety of topical medications for his dyshydrosis on a daily basis.  He uses these creams for his blisters and crusting and to otherwise help his skin.  The Veteran also commented that he must take time off of work often because of the expected flare-ups that occur whenever he does not do exactly as he is supposed to.  

A March 2006 VA examiner notes that the Veteran has a history of blisters on his hands and feet and around the ankles that recur intermittently and last for about two weeks to two months.  The Veteran reported that they dry, crust, resolve and reoccur.  The Veteran reported itching of the skin on a daily basis, but denied any systematic symptoms.  He noted he was on topical lotion and uses domeboro soaks, Epsom salt and Eucerin cream.  The examiner noted that the Veteran worked part-time as a truck driver.  On physical examination, the examiner noted that here were no active blisters at present on the hands, palms or forearms.  There were no blisters on the feet, soles or ankles.  The body surface area involved was 0 percent and the exposed body surface area involved was 0 percent.  The examiner noted that there was no functional impairment with regards to occupation or activities of daily living due to the skin disease.  The assessment was chronic dyshydrosis, intermittently recurring; currently controlled.  

One of the Veteran's treating physicians, Dr. E.Z., submitted a letter in April 2006.  The physician indicated that the Veteran had been under his care for chronic dyshydrosis, which had been persistent and recurrent during over their 26 year relationship.  The physician opined that it was moderately severe. 

In April 2006 the Veteran submitted a statement noting that although he was rated for urticaria, he actually has dyshydrosis and takes hydroxyzine in April and July yearly.  A VA treatment record from April 2007 shows that he was suffering from symptoms on his hands.  The Veteran complained of pruritus and rashes on his hands and body that come and go.  The examiner noted that the Veteran's face, neck, chest, abdomen and back were clear but that the hands had mild xerosis.  The examiner suggested that the Veteran continue with an anti-irritant regime, as well as some triamcinalone cream to the body, desonide cream to the face and atarax.  However, the examiner who prescribed these medications specifically noted they should be "prn", which the Board notes stands for pro re nata, meaning "as the circumstance arises" or "as needed."  

The Veteran submitted photos in July 2007, these are not in color but appear to show dryness and cracking of the skin on his hands and fingers.  A March 2008 VA treatment record notes that the Veteran reported to the clinic with an itchy rash on his back.  The examiner noted reddened inflamed skin.  An April 2008 VA treatment record notes that the rash had cleared and the itching had cleared.  

The Board notes that there is no indication of scars being a predominant disability.  In a March 2006 VA exam, there were no physical symptoms observed anywhere.  During April 2007 VA treatment, there was only a rash on the Veteran's hands.  During March 2008 VA treatment, there was only a rash on the Veteran's back.  The Veteran has not contended in his submissions that more than 40 percent of his entire body or more than 40 percent of the exposed areas are affected.  There is no indication in the evidence that more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected.  In addition, there is no evidence that constant or near-constant systemic therapy was required.  While the Veteran was prescribed some corticosteroids for his skin disorder, these were topical, not systemic.  In addition, there is no indication in the record that they were near-constant or continuous, as an April 2007 VA physician specifically noted that the medications should only be used on an as-needed basis.  Further, the Veteran's private physician in April 2006 indicated he thought the Veteran's dyshydrosis was moderately severe.  While this is not part of the rating criteria, the Board notes that there is only one higher rating available to the Veteran, 60 percent, which would seem to imply it should be reserved for severe cases, which even the Veteran's own physician does not seem to think he has.  

After a thorough review of the evidence, the Board finds that the manifestations of the Veteran's service-connected dyshydrosis does not meet the criteria for a 60 percent rating under 38 C.F.R. § 4.118, DC's 7806 or 7825 or any of the potentially applicable DC's used to rated scars.  Accordingly, a rating in excess of 30 percent is not warranted and the Veteran's appeal is denied.  

Extraschedular evaluation 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's dyshydrosis.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are contemplated under the appropriate ratings criterion (which explicitly considers the Veteran's symptoms as listed under the relevant diagnostic codes, including use of various corticosteroids).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected dyshydrosis causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

NOD issue

Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Pursuant to 38 U.S.C.A. § 7105(b)(1), a claimant or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See also 38 C.F.R. § 20.302(a).

Analysis

The Veteran contends that he intended to file an NOD opposing an August 18, 2006 rating decision denying service connection claims for polyps, mustard gas exposure, a throat condition, erectile dysfunction, hearing loss, an eye condition, an increased rating for dyshydrosis and entitlement to TDIU, on July 31, 2007.  In October 2007 he indicated that apparently there was a miscommunication, because he had informed his representative at the time that he wanted to appeal all the issues and they only submitted an NOD for the Veteran's claim for an increased rating for dyshydrosis.  In the Veteran's submissions he notes that he subsequently revoked the power of attorney for his representative at the time.  Although there a number of somewhat contradictory assertions the Veteran has made regarding the issue, he contends that his October 2007 written statement was submitted in support of his July 31, 2007 notice of disagreement and so should encompass all the issues.  He maintains he informed his representative that he wanted to appeal all the issues by that the representative misrepresented him before VA.  The Veteran basically argues that he should not be penalized for the failure of his representative, not that he directly submitted an NOD to VA prior to October 4, 2007, as clarified by his substantive appeal, filed in June 2009.   

The record shows that the RO mailed the Veteran the August 18, 2006 rating decision on August 28, 2006.  Thus, the one year filing period expired on August 28, 2007.  Of record is an NOD specifically referring only to the Veteran's dyshydrosis, received by the RO on July 31, 2007.  Attached to the NOD are pictures of the Veteran's hands, in order to support the Veteran's appeal.  The record also reveals that VA did not receive a filing which met the criteria of an NOD for any other issues until a statement submitted by the Veteran on October 4, 2007.  In the October 4, 2007 statement, the Veteran contends that he had just been told by his representative that she only appealed his skin condition and that the Veteran had intended to appeal the entire claim at issue.  

A thorough review of the Veteran's claims folder does not indicate that he filed an NOD for any claims denied in the August 18, 2006 rating decision except for dyshydrosis until October 4, 2007, after the expiration of the one year period prescribed by § 7105(b)(1) and 38 C.F.R. § 20.302.  The appeal period expired August 28, 2007, one year after the mailing of the RO's letter of August 28 2006.  The Veteran's NOD was received by the RO on October 4, 2007.  The Veteran accordingly clearly did submit within the appeal period.  Therefore, the NOD was not timely filed.  In sum, there is no evidence that the Veteran or his representative filed an NOD regarding the other issues beside dyshydrosis earlier than October 4, 2007, or that the claims file is in any way incomplete.  

With regard to the implied argument that the submission of the NOD to the Veteran's representative is tantamount to filing the NOD with VA, the Board finds that submitting paperwork such as an NOD to a service organization representative, who is not employed by or associated with VA, is not filing a claim with VA.  See 38 C.F.R. § 20.300 (2010).  The representative is an agent of the Veteran, not an agent of VA.  If the representative did not promptly file the Veteran's claim with VA, or lost the paperwork entirely, this ultimately is the Veteran's responsibility, not that of VA.  

The Veteran seems to contend that he complied with the spirit of the law, if not the letter of the law.  Such an argument is asking for equitable relief.  However, although the Board is sympathetic to his claim and the alleged confusion between the Veteran and his representative, the law specifically provides that the Veteran must file an NOD with the "Department of Veterans Affairs office from which the claimant received notice of the determination being appealed."  38 C.F.R. § 20.300 It is well settled that the payment of monetary benefits must be authorized by statute; the principles of equity cannot be applied to award benefits that are not so authorized.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Board finds that the Veteran cannot prevail under this argument.

For the reasons set forth above, the Board finds that there is no legal basis for finding that Veteran filed a timely NOD on any issues arising out of the August 18, 2006 rating decision except for the dyshydrosis issue.  This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appeal as it relates to whether the Veteran's correspondence received by VA on October 4, 2007 should be accepted as a valid Notice of Disagreement (NOD) with an RO rating decision rendered on August 28, 2006, is denied.  

In reaching this conclusion, the Board does not wish in any way to diminish the Veteran's service or comment on the viability of the claims (aside from the increased rating for dyshydrosis) denied in August 2006.  Although the Board is sympathetic to the Veteran's contentions, because entitlement must be denied as a matter of law, the Board is without authority to grant his appeal on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As to VA's duty to notify and assist for the NOD issue, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth above the facts in this case are not in dispute and the Veteran's appeal must be denied as a matter of law.  Thus, any VCAA notice deficiency or development action is harmless error.  The Veteran has not argued otherwise.  

Duties to Notify and Assist for the Increased Rating Claim

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim for an increased rating for dyshydrosis.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim by letters in April 2006 and June 2008.  The April 2006 letter provided the Veteran with the specific notice required by Dingess, supra.  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the rating criteria for his dyshydrosis disability in the rating decision and the statement of the case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  Further, the Veteran has been represented by a Veteran's Service Organization during at least part of this appeal process and has had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described to what extent his dyshydrosis impacted his daily activities in his March 2006 VA examination.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for dyshydrosis, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records.  VA treatment records have been associated with the claims file.  The Veteran was provided a VA examination.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 30 percent for dyshydrosis is denied.

The Veteran's appeal as to whether correspondence received by VA on October 4, 2007, should be accepted as a valid Notice of Disagreement (NOD) with an RO rating decision rendered on August 28, 2006 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


